1                                                                       The Honorable Richard A. Jones
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
8
                                          AT SEATTLE
9
10
11                                                                NO. CR18-131RAJ
      UNITED STATES OF AMERICA,
12
                               Plaintiff,                         ORDER GRANTING LEAVE
13                                                                TO FILE OVERLENGTH BRIEF
                         v.
14
      CHARLES ROLAND CHEATHAM,
15
                               Defendant.
16
17
             The Court, having reviewed the United States’ Motion for Leave to File Over-
18
     Length Brief, and finding good cause, enters the following order:
19
             IT IS HEREBY ORDERED that the Motion (Dkt. #1025) is GRANTED. The
20
     Court GRANTS permission for the United States to file its Response to Defendant
21
     Charles Cheatham’s Motions in Limine in excess of 12 pages, but no more than 16 pages.
22
             DATED this 5th day of August, 2019.
23
24
25
                                                                 A
                                                                 The Honorable Richard A. Jones
26                                                               United States District Judge
27
28


     Order Granting Excess Pages                                                    UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Charles Roland Cheatham, CR18-131RAJ - 1
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
